DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The scope of the claims submitted 12/17/2020 is supported by Australian patent application 2013904275, filed 11/5/2013. Therefore the effective filing date of the claimed invention is 11/5/2013.

Response to Amendment
The amendment filed 12/17/2020 does not place the application in condition for allowance.
The previous rejection under 35 U.S.C. 112(d) are withdrawn due to Applicant’s amendment.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0223438 to Xiang (of record), and further in view of US Patent 8,337,039 to Larkin (of record).
Regarding claims 1-4, 11, and 12, Xiang teaches an apparatus comprising
a panel (top element 12 of Fig. 6B) that is at least partially transmissive for visible light (element 12 is analogous to 32 of Fig. 3, which passes all light toward element 31, and element 31 only reflects light in a range outside the visible shown in Fig. 4, ¶0026, 0028, 0033), the panel having a receiving surface for receiving incident light (facing top of page of Fig. 6B, similar to upper surface of 32 in Fig. 3 which receives light 14) and being arranged such that a portion of the incident light is redirected toward regions that are at edges of the panel (some incident light 33 is reflected toward edge of analogous panel 32, ¶0023-0025)
a plurality of photovoltaic elements 11C, 11D comprising a first and a second photovoltaic element positioned at the same edge of the panel (element 11C is positioned at an edge of panel 12 closest to the viewer in Fig. 6B, element 11D extends laterally toward all edges of the panel, and is therefore necessarily positioned at the same edge as element 11C), the first photovoltaic element being substantially perpendicular to the second photovoltaic element and substantially parallel to the edge of the panel, the second photovoltaic element being positioned parallel below and oriented along the receiving surface of the panel to receive light that is redirected through the area in the proximity of the edge (element 11D can receive light redirected through all of the area element 12 that receives light, including the area proximate the previously established edge), the first photovoltaic element facing the edge and being positioned to receive light that is redirected through the edge (detailed in Fig. 3 and relevant text), the first photovoltaic element having a width that is larger than a thickness towards the edge of the panel (detailed Fig. 3 shows that element 11 is larger in the up-down direction than the thickness in the up-down direction of element 32 analogous to panel 12) and being positioned such that at least a portion of light that is guided toward the edge of the panel, but is scattered out of the panel in the proximity of the edge is collected by the first photovoltaic element (Fig. 3 details light that is exits the bottom surface of panel 32 analogous to panel 12, which is then isotropically scattered by element 10, in directions including those toward element 11, ¶0009, 0020)
wherein the element is arranged to generate electricity from at least a portion of the redirected light.
Xiang’s apparatus is not specifically described as a window for a building (the limitation in the preamble that the claimed apparatus is a window for a building is an intended use limitation, given weight to the extent that the prior art structure is capable of performing the intended use; §2111.02, 2112.01, 2114-2115). Larkin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form Xiang’s element to function as a window for a building, as such elements comprising photovoltaic elements are suitable for being retrofitted in existing buildings (Abstract, Fig. 5, C3/L18-41).
Xiang does not detail that the element of that invention further comprises an electrical component comprising a battery, wherein the window is arranged to charge the battery using electric energy generated by the first and second photovoltaic elements. Larkin teaches that including such an electrical component in a similar element allows the element to further provide electricity generated from incident light to interior lighting in case of emergencies (Abstract, C1/L33-39, C1/L43-C2/L3). 
Per claims 2-4, modified-Xiang teaches the limitations of claim 1. While Xiang does not teach that that the element of that invention further comprises a light source, Larkin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a light source, wherein the light source is an LED light source, in a window such as that of modified-Xiang in order to provide supplemental illumination using electrical energy provided directly or indirectly from the first and second photovoltaic elements in the case of emergencies (Abstract, C1/L33-39, C1/L43-C2/L3, C3/L32-41).
The limitation that the window is arranged for night time illumination using the light source and electrical energy provided by the battery that is charged during daytime is an intended use limitation. A skilled artisan would form such a window as modified-Xiang with that functionality so that the illumination from the window can be used in case of emergencies.
Per claim 11, modified-Xiang teaches the limitations of claim 1. Xiang does not teach a frame structure for supporting the panel at an edge or side portion of the panel. Larkin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to support the panel at an edge or side portion by a frame structure (as shown in Figs. 1, 5) so that the panel may be mounted in a building (C3/L18-41).
Per claim 12, modified-Xiang teaches the limitations of claim 11. Xiang teaches that the element of that invention may comprise at least one further photovoltaic element (element 11B of Fig. 6A) that is positioned on the panel and arranged to collect incident light directed toward the direction of the frame structure (see cited passages and reasoning above).

Claims 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang and Larkin as applied to claim 1 above, and further in view of US PGPub 2009/0056791 to Pfenninger (of record).
Regarding claims 5, 7, 8, and 10, modified-Xiang teaches the limitations of claim 1. Xiang does not teach a transformer. The term "transformer" is interpreted in light of the instant disclosure. Pages 9 and 10 of the instant specification discuss a transformer having the function to change a voltage output from solar elements into a desirable voltage. Pfenninger teaches that an electrical component that is arranged to receive an output from analogous photovoltaic elements such as that of modified-Xiang may include a voltage step up circuit which changes an output voltage and reduces losses (¶0077,0078). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a transformer in the electric component that is arranged to receive an output from the first and second photovoltaic elements in order to change an output voltage and reduce losses.
Per claim 7, modified-Xiang teaches the limitations of claim 1. Xiang does not teach a voltage regulator. Pfenninger teaches that a similar photovoltaic element such as that of modified-Xiang may include a voltage regulator which can eliminate the need for an external inverter (¶0077, 0078). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a voltage regulator in the window to eliminate the need for an external inverter.
Per claim 8, modified-Xiang teaches the limitations of claim 1. Xiang does not teach an inverter. Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include such an inverter in an element analogous to the window of modified-Xiang in order to simplify the implementation of such an element (¶0077, 0078).
	Per claim 10, modified-Xiang teaches the limitations of claim 1. Xiang does not teach that the first and second photovoltaic elements are electrically parallel connected to each other. Pfenninger teaches that similar photovoltaic elements may be electrically connected in parallel to increase an output current and to reduce the effect of shading (Figs. 6, 7, ¶0058, 0079, 0080).
Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, and further in view of Larkin and Pfenninger.
Regarding claims 17, 19, and 20, Xiang teaches an apparatus comprising
a panel (top element 12 of Fig. 6B) that is at least partially transmissive for visible light (element 12 is analogous to 32 of Fig. 3, which passes all light toward element 31, and element 31 only reflects light in a range outside the visible shown in Fig. 4, ¶0026, 0028, 0033), the panel having a receiving surface for receiving incident light (facing top of page of Fig. 6B, similar to upper surface of 32 in Fig. 3 which receives light 14) and being arranged such that a portion of the incident light is redirected toward regions that are at edges of the panel (some incident light 33 is reflected toward edge of analogous panel 32, ¶0023-0025)
a plurality of photovoltaic elements 11C, 11D comprising a first and a second photovoltaic element positioned at the same edge of the panel (element 11C is positioned at an edge of panel 12 closest to the viewer in Fig. 6B, element 11D extends laterally toward all edges of the panel, and is therefore necessarily positioned at the same edge as element 11C), the first photovoltaic element being substantially perpendicular to the second photovoltaic element and substantially parallel to the edge of the panel, the second photovoltaic element being positioned parallel below and oriented along the receiving surface of the panel to receive light that is redirected through the area in the proximity of the edge (element 11D can receive light redirected through all of the area element 12 that receives light, including the area proximate the previously established edge), the first photovoltaic element facing the edge and being positioned to receive light that is redirected through the edge (detailed in Fig. 3 and relevant text), the first photovoltaic element having a width that is larger than a thickness of the panel (detailed Fig. 3 shows that element 11 is larger in the up-down direction than the thickness in the up-down direction of element 32 analogous to panel 12) and being positioned such that at least a portion of light that is guided toward the edge of the panel, but is scattered out of the panel in the proximity of the edge is collected by the first photovoltaic element (Fig. 3 details light that is exits the bottom surface of panel 32 analogous to panel 12, which is then isotropically scattered by element 10, in directions including those toward element 11, ¶0009, 0020)
wherein the element is arranged to generate electricity from at least a portion of the redirected light.
Xiang’s apparatus is not specifically described as a window for a building (the limitation in the preamble that the claimed apparatus is a window for a building is an intended use limitation, given weight to the extent that the prior art structure is capable of performing the intended use; §2111.02, 2112.01, 2114-2115). Larkin teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form Xiang’s element to function as a window for a building, as such elements comprising photovoltaic elements are suitable for being retrofitted in existing buildings (Abstract, Fig. 5, C3/L18-41).
Xiang does not teach an electrical component comprising a transformer. The term "transformer" is interpreted in light of the instant disclosure. Pages 9 and 10 of the instant specification discuss a transformer having the function to change a voltage output from solar elements into a desirable voltage. Pfenninger teaches that an electrical component that is arranged to receive an output from analogous photovoltaic elements such as that of modified-Xiang may include a voltage step up circuit which changes an output voltage and reduces losses (¶0077,0078). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a transformer in the electric component that is arranged to receive an output from the first and second photovoltaic elements in order to change an output voltage and reduce losses.
Per claim 19, modified-Xiang teaches the limitations of claim 17. Xiang does not teach a voltage regulator. Pfenninger teaches that a similar photovoltaic element such as that of modified-Xiang may include a voltage regulator which can eliminate the need for an external inverter (¶0077, 0078). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a voltage regulator in the window to eliminate the need for an external inverter.
Per claim 20, modified-Xiang teaches the limitations of claim 17. Xiang does not teach an inverter. Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include such an inverter in an element analogous to the window of modified-Xiang in order to simplify the implementation of such an element (¶0077, 0078).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Larkin, and Pfenninger as applied to claim 5 above, and further in view of US PGPub 2013/0247954 to Kunz (of record).
Regarding claim 6, modified-Xiang teaches the limitations of claim 5. The combination of references teaches an electric component comprising a transformer that is capable of outputting a transformed voltage and current (see previously cited passages and reasoning), but does not teach that the transformed output is accessible via a socket.
Kunz teaches a similar window (Fig. 1a) comprising an electrical component (24) that is capable of outputting a transformed output (¶0010 of Kunz describes that the component can output a converted electrical output), and further teaches that the output from that component is accessible via a socket (the electrical component 24 has a male module 25, shown in Fig. 3, that corresponds to a female module 15, shown in Fig. 2, from which the electrical output can be accessed, ¶0044, 0045; the female module reads on a socket), which allows for a high degree of serviceability (¶0011-0013). Therefore it would have been obvious as of the effective filing date of the claimed invention fora person having ordinary skill in the art to make the transformed output accessible via a socket to allow a high degree of serviceability.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang, Larkin, and Pfenninger as applied to claim 17 above, and further in view of Kunz.
Regarding claim 18, modified-Xiang teaches the limitations of claim 17. The combination of references teaches an electric component comprising a transformer that is capable of outputting a transformed voltage and current (see previously cited passages and reasoning), but does not teach that the transformed output is accessible via a socket.
Kunz teaches a similar window (Fig. 1a) comprising an electrical component (24) that is capable of outputting a transformed output (¶0010 of Kunz describes that the component can output a converted electrical output), and further teaches that the output from that component is accessible via a socket (the electrical component 24 has a male module 25, shown in Fig. 3, that corresponds to a female module 15, shown in Fig. 2, from which the electrical output can be accessed, ¶0044, 0045; the female module reads on a socket), which allows for a high degree of serviceability (¶0011-0013). Therefore it would have been obvious as of the effective filing date of the claimed invention fora person having ordinary skill in the art to make the transformed output accessible via a socket to allow a high degree of serviceability.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang and Larkin as applied to claim 11 above, and further in view of US PGPub 2015/0206987 to Ohhashi (of record).
Regarding claim 13, modified-Xiang teaches the limitations of claim 11. Xiang does not teach a coupling for coupling to external electric windows. Ohhashi teaches an element similar to modified-Xiang's window also having a frame (Fig. 1, ¶0051-0054), wherein a coupling (such as elements 11h/11i, 11k/11j of Fig. 6) capable of coupling to external elements (each element 1a, 1b, 1c is analogous to modified-Xiang's window) and wherein the coupling is positioned at a surface portion of the frame structure such that the coupling is accessible from a location outside the window in order to reduce wiring costs and power loss (Fig. 1 shows frame 4 in phantom in Fig. 1 having a surface portion which bounds the electrically functional elements of element 1a, ¶0072; the frame is specifically not shown in Fig. 6 for convenience, ¶0100; couplings 11h/11i, 11k/11j clearly physically extend between elements 1a, 1b, 1c in Fig. 6, and are discussed as extending beyond the frame in ¶0142-0148; therefore a skilled artisan would understand that Ohhashi's couplings are at least partially positioned at a surface portion of the frame structure such that the coupling is accessible from a location outside the element). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a coupling capable of coupling to external electric windows, such that the coupling is positioned at a surface portion of the frame structure such that the at least one coupling is accessible from a location outside the window in order to reduce costs and losses.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang and Larkin as applied to claim 1 above, and further in view of Ohhashi and Pfenninger.
Regarding claims 14-16, modified-Xiang teaches the limitations of claim 1. Xiang does not teach a system comprising a plurality of windows in accordance with claim 1, the windows being electrically parallel connected.
Ohhashi teaches an element similar to the window of modified-Xiang (Fig. 1, ¶0051-0054), wherein a plurality of such elements are electrically parallel connected (element 1d is parallel connected to element 1a in Fig. 18, for instance, ¶0387,0410-0414) which allows for an increase of output current (a skilled artisan would understand from at least ¶0058 of Pfenninger that the parallel arrangement of Fig. 18 of Ohhashi increases an output current from the system), while reducing cost, complexity, and losses. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to incorporate a plurality of windows according to modified-Xiang into a system, with the windows being electrically parallel connected in order to increase an output current and reduce cost, complexity, and losses.
Per claim 15, modified-Xiang teaches the limitations of claim 14. Ohhashi teaches that the system of that invention requires at least one electrical coupling (261t/261s) interconnecting the plurality of windows in a modular manner (see previously cited passages and reasoning).
Per claim 16, modified-Xiang teaches the limitations of claim 14. Xiang does not teach a plurality of diodes arranged to control a direction of a flow of current generated by the at least one photovoltaic element of each window. Pfenninger teaches an element similar to Xiang's window (each element 702X of Fig. 7 represents a photovoltaic element such as 302X of Fig. 3, wherein each element 302X is analogous to a photovoltaic element of Xiang, ¶0058,0080 of Pfenninger), and further teaches that a plurality of diodes (706X of Fig. 7) are arranged to control a direction of flow of a current generated by the analogous photovoltaic elements such that an adverse influence of a direction of current flow in a portion of the device on an output of the window is reduced and to protect against shading (¶0079, 0080). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a plurality of diodes in the system of modified-Xiang to control a direction of a flow of a current generated by at least one photovoltaic element of each window to protect against shading.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-13, 17, 19, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 14/912,684 (referred to as ‘684 hereafter) in view of US PGPub 2009/0056791 to Pfenninger (of record).
Claim 20 of '684 recites substantially all of the limitations of claims 1, 5, 7-13, 17, 19, and 20 except for the limitation that the window includes an electrical component comprises a battery that is capable of being charged using electric energy generated by the first and second photovoltaic elements, that the electric component further comprises a transformer arranged to receive an output from the first and second photovoltaic elements, that the window comprises a voltage regulator, that the window comprises an inverter, and that the first and second photovoltaic elements are electrically parallel connected to each other.
Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an electrical component comprising a battery in an element having such structure in order to store energy generated by light exposure during the day (¶0077, 0078).
The term "transformer" is interpreted in light of the instant disclosure. Pages 9 and 10 of the instant specification discuss a transformer having the function to change a voltage output from solar elements into a desirable voltage. Pfenninger teaches that an electrical component that is arranged to receive an output from analogous photovoltaic elements may include a voltage step up circuit which changes an output voltage and reduces losses (¶0077, 0078). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a transformer in the electric component that is arranged to receive an output from the first and second photovoltaic elements in order to change an output voltage and reduce losses.
Pfenninger teaches that a similar photovoltaic element may include a voltage regulator which can eliminate the need for an external inverter (¶0077, 0078). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a voltage regulator in the window to eliminate the need for an external inverter.
Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include such an inverter in an element analogous to the instantly claimed invention in order to simplify the implementation of such an element (¶0077, 0078).
Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to connect first and second photovoltaic elements in parallel to increase an output current and to reduce the effect of shading (Figs. 6, 7, ¶0058, 0079, 0080).
Claims 2-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 14/912,684 (referred to as ‘684 hereafter) in view of US PGPub 2010/0281721 to Chen (of record).
Claim 20 of '684 recites substantially all of the limitations of claims 2-4 except for the limitation that the window includes an electrical component comprises a battery that is capable of being charged using electric energy generated by the first and second photovoltaic elements, that the electric component further comprises an LED light source arranged for supplemental night time illumination using electrical energy provided by the battery.
Chen teaches a similar window (Table 1 teaches that an embodiment of the invention is a window) comprising similar photovoltaic elements (elements 70 of Fig. 2a, 3a are "solar chips" which generate electricity upon exposure to light, ¶0030-0032) and an electrical component comprising a battery (90 is a power accumulator, specifically recited as a battery in claim 11), wherein the electrical component further comprises an LED light source (element(s) 80 are light emitting diodes which is(are) electrically connected to the battery 90), wherein the light source is capable of using electrical energy provided directly or indirectly by the photovoltaic elements to supplement illumination during night time. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a light source in the electrical component in order to supplement illumination at night.
The limitation that the window is arranged for night time illumination using the light source and electric energy provided by the battery that is charged during daytime is an intended use, and a skilled artisan would understand from the cited passages and reasoning that the window of the modified instantly claimed invention is capable of performing that function.
Claims 16 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 14/912,684 (referred to as ‘684 hereafter) in view of Pfenninger and US PGPub 2013/0247954 to Kunz (of record).
Claim 20 of '684 recites substantially all of the limitations of claims 16 and 18 except for the limitation that the window includes an electrical component comprises a battery that is capable of being charged using electric energy generated by the first and second photovoltaic elements, that the electric component further comprises a transformer arranged to receive an output from the first and second photovoltaic elements, the transformed output accessible via a socket.
Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an electrical component comprising a battery in an element having such structure in order to store energy generated by light exposure during the day (¶0077, 0078).
The term "transformer" is interpreted in light of the instant disclosure. Pages 9 and 10 of the instant specification discuss a transformer having the function to change a voltage output from solar elements into a desirable voltage. Pfenninger teaches that an electrical component that is arranged to receive an output from analogous photovoltaic elements may include a voltage step up circuit which changes an output voltage and reduces losses (¶0077, 0078). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a transformer in the electric component that is arranged to receive an output from the first and second photovoltaic elements in order to change an output voltage and reduce losses.
Kunz teaches a similar window (Fig. 1a) comprising an electrical component (24) that is capable of outputting a transformed output (¶0010 of Kunz describes that the component can output a converted electrical output), and further teaches that the output from that component is accessible via a socket (the electrical component 24 has a male module 25, shown in Fig. 3, that corresponds to a female module 15, shown in Fig. 2, from which the electrical output can be accessed, ¶0044, 0045; the female module reads on a socket), which allows for a high degree of serviceability (¶0011-0013). Therefore it would have been obvious as of the effective filing date of the claimed invention fora person having ordinary skill in the art to make the transformed output accessible via a socket to allow a high degree of serviceability.
Claims 14-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 14/912,684 (referred to as ‘684 hereafter) in view of Pfenninger.
Claim 25 of '684 recites substantially all of the limitations of claims 14-16 except for the limitation that the window includes an electrical component comprises a battery that is capable of being charged using electric energy generated by the first and second photovoltaic elements.
Pfenninger teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an electrical component comprising a battery in an element having such structure in order to store energy generated by light exposure during the day (¶0077, 0078).
These are provisional nonstatutory double patenting rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-20 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726